DETAILED ADVISORY ACTION
1.	Applicant’s AFCP request and amendments filed 1/28/2022 were received.  Although not entered, comments are provided below addressing the amendments as best as possible in the allotted time of the AFCP.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Proposed Amendment
2.	The Requirement for Restriction/Election mailed 8/27/2020 identified the following Species with respect to the additive incorporation location:

    PNG
    media_image1.png
    258
    591
    media_image1.png
    Greyscale

Applicant elected Sub-species A-1, without traverse, in the response filed 1/7/2020.  The amendments filed 1/28/2022 are to non-elected Species A-3.  Accordingly, the feature amended into the independent claim is to the non-elected Species A-3, and a Notice of Non-Compliance is issued with this Office Action.
	Furthermore, it is noted that the proposed amendment appears to be met by Ketzer et al. (US 2016/0315327) as applied in the prior Office Rejection.  Ketzer is relied upon to teach the binder component as claimed (P59-92 of Ketzer; prior Office Action, pages 4-5 ), and teaches that the binder may be an additive-binder system containing up to 10% by weight of additives 
	Accordingly, Ketzer teaches it is known to provide the binder with an additive such as hydrophilizing agents (P81) in an amount of up to 10% of the binder, the binder amount being taught as 5-50% of the overall mat (P62), wherein the additives taught by both Ketzer and primary reference La are each glycol ester additives (i.e., the elected species of additive) that would be prima facie obvious to select as the hydrophilizing agent additive of the binder based on the case law cited in MPEP 2144.07.  The calculated examples in the Final Office Action would have to be updated; however, looking to Example 2 of the prior Office Action, the taught range of up to 10% additive into the binder-additive system (P81) (i.e., taking 10% as an example) of a 10% binder-additive added to the overall mat (P62) would be a binder comprising 1% additive and 9% binder.  Adding this 1% to the additive amount taught/calculated in the polymer fibers (4%) would still provide a value within the range presented, wherein the combined teachings lead one of ordinary skill in the art to obtain a range that intrinisically either overlaps or lies inside the range claimed once fully calculated out.
Thus, even if the amendment was appropriate, the incorporation of the at least one additive into the binder in addition to the a portion of the polymer fibers does not appear to be a limitation that would distinguish over the prior art cited.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729